894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John James LYONS, Jr., Plaintiff-Appellant,v.LYKES BROTHERS STEAMSHIP COMPANY;  John Mansville;  DowChemical;  Defendants,Dr. Willard Petway, U.S.P.H.S. Doctor, Defendant-Appellee.
No. 89-5138.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1990.

Before BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff, John James Lyons, Jr., appeals an order of the district court which granted a motion for a directed verdict in a medical malpractice action.  He now moves for a transcript at government expense.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In May 1986, plaintiff filed a complaint in the United States District Court for the Western District of Kentucky.  In support of his claim for monetary damages, he alleged that in 1952 he had been exposed to toxic fumes as a result of two fires on a ship on which he was working.  In consequence of that exposure, plaintiff maintained that he had developed a variety of disabling medical conditions which were subsequently aggravated due to inadequate medical treatment by defendant, Dr. Willard Petway.  Plaintiff's claim was eventually the subject of a jury trial.  At the conclusion of plaintiff's case, however, the district court granted a motion for a directed verdict and dismissed the action.  This appeal followed.


3
Based upon a careful examination of the record, this court concludes that the district court did not err in granting the motion for a directed verdict.  Accordingly, the motion for a transcript at government expense is hereby denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.